Dismissed and
Memorandum Opinion filed December 23, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00675-CV
____________
 
NIKITA WILLIAMSON, Appellant
 
V.
 
VERNICE E. GWIN, Appellee
 
 
 

On Appeal from County Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 867525
 
 
 

M E M O R
A N D U M   O P I N I O N
            This is an appeal from a judgment signed July 24, 2006.  On September
14, 2006, this court abated the appeal because appellant petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 06-33590-H1-7.  See Tex. R. App.
P. 8.2.  
            Through the Public Access to Court Electronic Records (PACER)
system, the court has learned that the bankruptcy case was closed on April 5, 2007. 
The parties failed to advise this court of the bankruptcy court action.
            On November 18, 2010, this court issued an order stating that
unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days of the date of the order, this appeal
would be dismissed for want of prosecution.  See Tex. R. App. P.
42.3(b).  No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges, and Justices Frost and Jamison.